As filed with the Securities and Exchange Commission on October 31, 2011 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 124 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 97 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on January 1, 2012 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Worldwide Health Sciences Portfolio has also executed this Registration Statement. Eaton Vance Worldwide Health Sciences Fund Class A Shares - ETHSX Class B Shares -EMHSX Class C Shares - ECHSX Class I Shares - EIHSX Class R Shares - ERHSX A diversified global growth fund concentrating in health sciences companies Prospectus Dated ^ January 1, 2012 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 6 Investment Objective 2 Management and Organization ^8 Fees and Expenses of the Fund 2 Valuing Shares ^9 Portfolio Turnover 2 Purchasing Shares ^9 Principal Investment Strategies 2 Sales Charges ^11 Principal Risks 3 Redeeming Shares ^12 Performance 4 Shareholder Account Features ^12 Management ^ 5 Additional Tax Information ^14 Purchase and Sale of Fund Shares 5 Financial Highlights ^16 Tax Information 5 Payments to Broker-Dealers and Other Financial 5 Intermediaries This Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective The Funds investment objective is to seek long-term capital growth by investing in a worldwide and diversified portfolio of health sciences companies. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 13 of this Prospectus and page ^ 20 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Class R Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Class R Management Fees ^ 1.27% ^ 1.27% ^ 1.27% ^ 1.27% ^ 1.27% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a 0.50% Other Expenses 0.31% 0.31% 0.31% 0.31% 0.31% Total Annual Fund Operating Expenses ^ 1.83% ^ 2.58% ^ 2.58% ^ 1.58% ^ 2.08% (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolio. (2) ^ Management Fees have been restated to reflect the terms of an Amended and Restated Investment Advisory Agreement, a new Management Agreement and a new Administration Agreement effective August 1, 2011 and assume that the new Index used for performance fee purposes was in place for the entire performance adjustment period. The restated performance fee adjustment would have increased the effective rate of the basic investment advisory fee of 0.48% by 0.17% for the most recent fiscal year ended August 31, 2011. See page 9 of this Prospectus for more information about the calculation of the performance fee adjustment. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A shares ^ Class B shares ^ $ ^ ^ Class C shares ^ ^
